Citation Nr: 1130058	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  08-07 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for patellofemoral syndrome, left knee.

2.  Entitlement to an evaluation in excess of 10 percent for patellofemoral syndrome, right knee.

3.  Entitlement to a total disability compensation rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel

INTRODUCTION

The Veteran served on active duty from October 1994 to November 1996.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA), regional office (RO) in Houston, Texas.

The Board notes that the record reasonably raises the question of whether the Veteran is unemployable due to her service-connected disabilities.  The issue of entitlement to TDIU rating is part and parcel of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the issues are as noted on the title page.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected left knee disability is manifested by pain without recurrent subluxation or lateral instability; range of motion is from 0 to 120 degrees.

2.  The Veteran's service-connected right knee disability is manifested by pain without recurrent subluxation or lateral instability; range of motion is from 0 to 120 degrees.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 10 percent for left knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2010).

2.  The criteria for entitlement to a rating in excess of 10 percent for right knee patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, (Fed. Cir. 2009).

Complete notice was not provided in this case.  Although the appellant received inadequate notice, the record reflects that the purpose of the notice was not frustrated.  Vazquez-Flores, 22 Vet. App. at 49.  

In a November 2005 letter, the RO stated that to establish entitlement to an increased evaluation for her service-connected knee disabilities, the evidence must show that her condition "ha[d] gotten worse."  The letter also explained that the VA was responsible for (1) requesting records from Federal agencies, (2) assisting in obtaining private records or evidence necessary to support her claim, and (3) providing a medical examination if necessary.  The January 2006 rating decision explained the criteria for the next higher disability rating available for the service connected bilateral knee disability under the applicable diagnostic code.  The February 2008 statement of the case provided the appellant with the applicable regulations relating to disability ratings for her service-connected disabilities, as well as the requirements for an extraschedular rating under 38 C.F.R. § 3.321(b) and stated that, pursuant to 38 C.F.R. § 4.10, disability evaluations center on the ability of the body or system in question to function in daily life, with specific reference to employment.  Thereafter, the claims were readjudicated in an April 2010 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate her claim, and as such, that she had a meaningful opportunity to participate in the adjudication of her claim such that the essential fairness of the adjudication was not affected.  

VA has obtained service treatment records and VA and private medical records, afforded the appellant physical examinations, and obtained medical opinions as to the severity of disabilities.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time.

Increased Ratings Claims

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate ratings can be assigned when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14. Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Service connection for patellofemoral syndrome of the left and right knees was granted in a January 2002 rating decision.  Initial 10 percent ratings were assigned for each knee from July 2001.  The Veteran filed her current claim for increased ratings in November 2005.

The current 10 percent ratings have been assigned under Diagnostic Codes 5257-5024.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  See 38 C.F.R. § 4.27.  This hyphenated diagnostic code may be read to indicate that instability is the service-connected disorder, and it is rated as if the residual condition is tenosynovitis under Diagnostic Code 5024. 

The Board notes that evaluation of a service-connected disability in accordance with schedular criteria that closely pertain to an analogous disease in terms of functions affected, anatomical localization, and symptomatology, is permitted.  38 C.F.R. § 4.20. 

DC 5024 refers to tenosynovitis and is rated on limitation of motion of the affected parts as degenerative arthritis.  DC 5003 provides that degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion  In the absence of limitation of motion, a 10 percent rating applies for X-ray evidence of involvement of two or more minor joint groups.  A 20 percent rating applies for X-ray evidence of involvement of two or more minor joint groups, with occasionally incapacitating exacerbations.  38 C.F.R. § 4.71a, DC 5003.

Normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

Diagnostic Codes 5260 and 5261 govern the limitation of motion of the knee.  DC 5260 concerns limitation of leg flexion.  A noncompensable rating is warranted where flexion is limited to 60 degrees.  A 10 percent rating is warranted where flexion is limited to 45 degrees.  A 20 percent evaluation is for application where flexion is limited to 30 degrees.  A 30 percent rating applies where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

DC 5261 pertains to limitation of leg extension. A noncompensable rating is warranted where extension is limited to 5 degrees. A 10 percent rating is warranted where extension is limited to 10 degrees. A 20 percent evaluation is for application where extension is limited to 15 degrees. A 30 percent rating applies where extension is limited to 20 degrees. A 40 percent rating is warranted where extension is limited to 30 degrees. A 50 percent evaluation is warranted where extension is limited to 45 degrees. 38 C.F.R. § 4.71a, DC 5261.

Under Diagnostic Code 5257, a 10 percent rating is assigned for slight impairment due to recurrent subluxation or lateral instability of the knee. A 20 percent rating requires moderate impairment due to recurrent subluxation or lateral instability. A 30 percent rating requires severe impairment due to recurrent subluxation or lateral instability. 38 C.F.R. § 4.71a, DC 5257.

Where a claimant has both limitation of flexion and limitation of extension of the same leg, separate ratings under diagnostic codes 5260 and 5261 are warranted to adequately compensate for functional loss associated with injury to the leg. VAOPGCPREC 9- 04 (September 17, 2004). In addition, separate ratings may be assigned for knee disability under Diagnostic Codes 5257 and 5003 where there is x-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions." 38 C.F.R. § 4.6.

An August 2004 treatment record noted tenderness over the patellae bilaterally.  The Veteran's bilateral knee pain was noted to be relieved with Ibuprofen.

Magnetic resonance imaging (MRI) of the right knee in July 2007 showed minimal chondromalacia patella and mild proximal tendon degenerative change.  MRI of the left knee showed medial meniscus posterior horn and body tear.

On VA examination in December 2007, the Veteran reported kneecap pain as well as popping, clicking, and a sensation of giving way of the knees.  She used braces to help with her stability.  She reported that she was a hairstylist and had to stand for long periods, but she denied any days lost from work due to knee problems.  The Veteran denied dislocation or recurrent subluxation of the knees.  On examination, the Veteran ambulated without a limp and had normal stride length.  There was no edema, discoloration, or effusion of the knees.  There was pain to palpation to the lateral and medial facets of the patella bilaterally.  X-rays showed no fractures or bony abnormalities.  Range of motion of both knees was from zero to 125 degrees, without pain.  The examiner could not determine whether there was any additional limitation of function of either knee due to pain, fatigue, weakness, lack of endurance, or incoordination.

An October 2008 treatment record noted ranges of knee motion of zero to 130 degrees bilaterally.  There were no effusions.  Patella grind tests were positive.  X-rays showed mild joint space narrowing bilaterally.

Physical therapy records dated in November and December 2008 noted improvement in knee symptoms.

A February 2010 treatment record noted normal tracking of the patella with no evidence of superior lateral subluxation in full extension.  Tenderness was localized to the lateral patellofemoral articulation and lateral patellar facet bilaterally.  There was positive patellar compression pain.  Range of motion was full.  

On VA examination in March 2010, the Veteran reported increased bilateral knee pain.  She also reported effusion, stiffness, and swelling of the knees.  She had no history of hospitalization or surgery.  The Veteran reported that she had been laid off from her job due to absenteeism caused by her knee pain.  On examination, she walked with her knees stiff.  There was no instability, grinding, or crepitation of either knee.  There was subpatellar tenderness laterally.  Straight leg raising with inferior pressure against the patella and quadriceps contraction caused no crepitus.  Pain was present with this procedure on the left knee but absent on the right knee.  The Veteran complained of tenderness down the lateral aspect of both legs, but there were no physical findings.  Range of motion of each knee was from zero to 120 degrees with no objective evidence of pain with active motion and no objective evidence of pain following repetitive motion.  The Veteran was able to squat five times repetitively to about 90 degrees, but refused to squat further.  She had subjective pain in the left knee.  The examiner diagnosed patellofemoral syndrome of both knees and noted that the Veteran's subjective symptoms were significantly greater than her objective findings and X-ray/MRI findings.  He also diagnosed posterior horn medial meniscus tear of the left knee.  The examiner noted significant effects on the Veteran's usual occupation from decreased mobility and pain.

Given the evidence of record, the Board finds that a disability rating greater than 10 percent is not warranted for either of the Veteran's knees under the schedular criteria.  The flexion of each knee to 125 degrees (December 2007 VA examination) and 120 degrees of flexion (March 2010 VA examination) does not constitute a rating higher than 10 percent under DC 5260.  Furthermore, the Veteran had full extension in both December 2007 and March 2010 and is therefore not entitled to a separate rating for loss of extension of either knee under DC 5261.  Thus, a rating in excess of 10 percent for either knee is not warranted.

Other potentially applicable DC's that provide for evaluations in excess of 10 percent include 5256 (ankylosis of the knee), 5257 (recurrent subluxation or lateral instability), and 5258 (dislocated semilunar cartilage).  There is no evidence of instability, ankylosis of the knee, or dislocated semilunar cartilage with frequent episodes of "locking," and effusion into the joint.  In fact, the medical evidence of record, as summarized in pertinent part above, is consistently negative for objective symptoms such as instability, locking, and effusion.  Thus, DC's 5256, 5257, and 5258 are not for application.

The Board also finds that the Veteran has not demonstrated any additional functional loss to warrant an increased evaluation based on 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Although the Veteran's bilateral knee range of motion is slightly limited due to pain, the Board finds that this pain is already reflected in the currently assigned 10 percent ratings for limitation of motion of the left and right knees.  The Board acknowledges the Veteran's subjective complaints of pain in her knees, aggravated by use.  However, the December 2007 VA examiner noted range of motion without pain and the March 2010 examiner specifically commented that there was no objective evidence of pain with motion.  In the absence of any accompanying clinical findings supporting functional loss, the Board finds that the currently assigned 10 percent ratings adequately reflect the level of disability in the Veteran's left and right knee, and there is no basis for a higher rating based on pain or loss of function of either knee.

Extraschedular Considerations

Although the Veteran stated during her most recent VA examination that her bilateral knee disability caused her to lose her job as a hairstylist, the Board notes that the weight of the evidence does not show that the manifestations of the Veteran's service-connected bilateral knee disability are so unusual or exceptional as to demonstrate that the rating schedule is inadequate for determining the proper level of disability.  The competent medical evidence of record shows that her knee disabilities are primarily manifested by pain, tenderness and slight limitation of motion.  Many of the applicable diagnostic codes used to rate the Veteran's disability provide for ratings based on limitation of motion.  See Diagnostic Codes 5260, 5261.  The effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The Board finds that the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected bilateral knee disability is adequate and referral for an extraschedular rating is unnecessary.  See Barringer v. Peake, 22 Vet. App. 242 (2008); Thun v. Peake, 22 Vet. App. 111 (2008).

Therefore, the Board finds that the preponderance of the evidence is against the claim, and the appeal must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

An evaluation in excess of 10 percent for patellofemoral syndrome, left knee, is denied.

An evaluation in excess of 10 percent for patellofemoral syndrome, right knee, is denied.


REMAND

The Veteran has asserted that her service-connected disabilities prevent her from working.  The March 2010 VA examination report noted that she had been laid off from her job as a hairstylist due to absenteeism caused by her bilateral knee pain.  

The law provides that a TDIU rating may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16.  Moreover, a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The TDIU claim is considered to have been raised by the record, is a component of the instant claim, and the Board has jurisdiction over this issue.  Rice, 22 Vet. App. at 447.  However, in the present case, additional development is required.  Specifically, the RO must provide appropriate notice and adjudicate the claim.

On remand, the Veteran should be accorded a VA examination to determine whether it is at least as likely as not that she is unable to obtain and maintain substantially gainful employment as a result of her service-connected disabilities: patellofemoral syndrome, left knee (currently evaluated as 10 percent disabling); and patellofemoral syndrome, right knee (10 percent disabling).  Friscia v. Brown, 7 Vet. App. 294 (1995). 

Moreover, the Veteran is in receipt of a combined disability evaluation of 20 percent and, therefore, does not meet the minimum schedular criteria for a TDIU.  38 C.F.R. § 4.16(a).  Consideration of an award of TDIU must take into account whether TDIU is warranted on an extraschedular basis.  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v Principi, 15 Vet. App. 1 (2001).  Given the evidence of record and the provisions of 38 C.F.R. § 4.16(b), the Board finds that the AMC/RO should consider whether the Veteran's claim should be submitted to the Director of Compensation and Pension for a determination as to whether a TDIU should be awarded on an extra- schedular basis.

Appropriate notice for TDIU should be provided on remand.  38 U.S.C.A. § 5103(a).

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the Veteran and her representative with appropriate notice regarding the TDIU claim.

2.  The RO/AMC should obtain copies of records of relevant VA or private treatment records dated since July 2009.  Associate all such available records with the claims folder.

3.  After completion of the foregoing, schedule the Veteran for appropriate VA examination to determine whether the Veteran is unemployable due to service-connected bilateral  knee disabilities.  The claims file must be made available to the examiner for review in conjunction with the examination.  Any indicated evaluations, studies, and tests deemed to be necessary by the examiner should be accomplished.

The examiner should describe the effects, if any, of the service-connected left and right knee patellofemoral syndrome on the Veteran's ability to work and provide an opinion as to whether it is at least as likely as not that the Veteran is unable to secure and follow a substantially gainful occupation by reason of her service- connected disabilities.

A complete rationale should be provided for all opinions expressed.

4.  After completion of the foregoing, determine whether referral to the Director of Compensation and Pension for a determination as to whether the Veteran is entitled to a total disability rating based on individual unemployability due to service-connected disabilities in accordance with the provisions of 38 C.F.R. § 4.16(b).  The rating board should include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.

5.  Then, readjudicate the Veteran's claim.  If the decision with respect to the claim remains adverse to the appellant, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto. 
 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


